                                                            Case 21-10457-LSS         Doc 194     Filed 04/20/21   Page 1 of 9




                                                                       UNITED STATES BANKRUPTCY COURT
                                                                            DISTRICT OF DELAWARE


In re MobiTV, Inc., et al.                                                                                                                               Case No. 21-10457 and 21-10458
            Debtors MobiTV, Inc. and MobiTV Service Corporation                                                                                 Reporting Period: 03/01/2021 - 03/31/2021


                                                                           MONTHLY OPERATING REPORT

                                                                                                Document    Explanation
REQUIRED DOCUMENTS                                                         Form No.             Attached     Attached                     Affidavit/Supplement Attached
Schedule of Cash Receipts and Disbursements                              MOR-1                     X
   Bank Reconciliation (or copies of debtor's bank reconciliations)      MOR-1a                                    X      Bank Rec Attestation
   Schedule of Professional Fees Paid                                    MOR-1b                     X
Statement of Operations                                                  MOR-2                      X
Balance Sheet                                                            MOR-3                      X
Status of Postpetition Taxes                                             MOR-4                                     X      The company attests that it is current on all postpetition taxes
Summary of Unpaid Postpetition Debts                                     MOR-4                      X
Accounts Receivable Reconciliation and Aging                             MOR-5                      X
Debtor Questionnaire                                                     MOR-5                      X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


   /s/ Terri Stevens
_______________________________________                                      4/20/2021
                                                                         ______________________________
Signature of Debtor                                                      Date


_______________________________________                                  ______________________________
Signature of Joint Debtor                                                Date


______________________________                                           ______________________________
Signature of Authorized Individual*                                      Date


______________________________                                           ______________________________
Printed Name of Authorized Individual                                    Title of Authorized Individual
                                        Case 21-10457-LSS         Doc 194     Filed 04/20/21     Page 2 of 9




In re MobiTV, Inc., et al.                                                                                                      Case No. 21-10457 and 21-10458
           Debtors MobiTV, Inc. and MobiTV Service Corporation                                                         Reporting Period: 03/01/2021 - 03/31/2021
                              Notes Regarding The Debtors' Monthly Operating Reports


        Basis of Presentation. The financial statements and information contained herein are unaudited and
        preliminary. The information furnished in this MOR uses the company's normal accrual method of accounting.
        In preparing the MOR, the Debtors relied on financial data derived from their books and records that were
        available at the time of preparation. Subsequent information or discovery may result in material changes to the
        MOR and errors or omissions may exist. Notwithstanding any such discovery, new information, or errors or
        omissions, the Debtors do not undertake any obligation or commitment to update the MOR. The reporting
        period is March 1, 2021 through March 31, 2021 to accurately reflect quarterly disbursement information.

        Limitations. The Debtors are filing their consolidated Monthly Operating Report (the “MOR”) solely for
        purposes of complying with the monthly operating requirements applicable in the Debtors Chapter 11 cases.
        The MOR should not be relied upon by any persons for information relating to current or future financial
        conditions, events, or performance of any of the Debtors or their affiliates.

        Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state
        securities laws or other applicable non-bankruptcy law or in lieu of complying with any periodic reporting
        requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the
        claims against or equity interests in the Debtors should evaluate this financial information in light of the
        purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate
        variations from securities laws or for any evaluations of the Debtors based on this financial information or any
        other information.

        Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may
        be necessary or appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors
        rights or an admission with respect to their Chapter 11 cases.

        Intercompany Activity. As set forth more fully in the Debtors Cash Management Motion, in the ordinary
        course of business, the Debtors maintain business relationships among each other, which results in
        intercompany receivables and payables (the “Intercompany Claims”) arising from intercompany transactions
        (the “Intercompany Transactions”). The Debtors have attempted to identify all Intercompany Claims related to
        postpetition Intercompany Transactions, however many of the transactions do not involve any transfer of cash
        and may be difficult to identify. As such, certain errors may exist and adjustments in future reporting may be
        necessary.

        Liabilities Subject to Compromise. Any amount classified as liabilities subject to compromise are estimates
        and are subject to future changes and adjustments.
                                                      Case 21-10457-LSS        Doc 194     Filed 04/20/21   Page 3 of 9




In re MobiTV, Inc., et al.                                                                                                              Case No. 21-10457 and 21-10458
            Debtors MobiTV, Inc. and MobiTV Service Corporation                                                                Reporting Period: 03/01/2021 - 03/31/2021

                                                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

                                                                          Debtor Entity              CURRENT MONTH CUMULATIVE FILING TO DATE
                                                                 MobiTV Inc.    Mobi TV Service Corp     ACTUAL             ACTUAL
CASH BEGINNING OF MONTH (1)                                  $            387,157     $              95     $             387,252   $                          387,252


RECEIPTS
  TOTAL RECEIPTS (2)                                         $          6,921,082                           $        6,921,082      $                        6,921,082


DISBURSEMENTS
EMPLOYEE COSTS                                               $          1,393,490     $                -    $        1,393,490      $                        1,393,490
TELECOM, PLATFORM, & CIRCUIT                                              326,521                                         326,521                              326,521
CONTRACTORS                                                               154,928                                         154,928                              154,928
DATA CENTER                                                               255,434                                         255,434                              255,434
RENT                                                                       90,310                                          90,310                               90,310
OTHER                                                                      11,920                   160                    12,080                               12,080


TRANSFERS TO PROFESSIONAL FEE ESCROW (3)                                2,067,000                                    2,067,000                               2,067,000
D&O INSURANCE                                                                     -                                             -                                     -
KEIP / KERP PAYMENTS                                                              -                                             -                                     -
ACCRUED PTO                                                                       -                                             -                                     -
CRITICAL VENDOR PAYMENTS                                                   30,445                                          30,445                               30,445
U.S. TRUSTEE QUARTERLY FEES                                                       -                                             -                                     -
COURT COSTS                                                                       -                                             -                                     -
TOTAL DISBURSEMENTS(4)                                       $          4,330,048     $             160     $        4,330,207      $                        4,330,207


NET CASH FLOW                                                $          2,591,034     $            (160) $           2,590,874      $                        2,590,874
(RECEIPTS LESS DISBURSEMENTS)                                                                                                   -                                     -


CASH - END OF MONTH                                          $          2,978,191     $              (65) $          2,978,126      $                        2,978,126



                                                                     THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                 $                        4,330,207
  LESS: PROFESSIONAL FEE ESCROW                                                                                                                             (2,067,000)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                      0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                     $                        2,263,207


Footnotes:
(1) Includes restricted cash of $365,000
(2) Cash receipts include draws on DIP financing
(3) Allocation of professional fees based on pro rata share of Total Receipts between Debtors
(4) Total Disbursements is inclusive of professional fees escrowed and not yet disbursed
                                        Case 21-10457-LSS        Doc 194   Filed 04/20/21    Page 4 of 9




In re MobiTV, Inc., et al.                                                                                       Case No. 21-10457 and 21-10458
           Debtors MobiTV, Inc. and MobiTV Service Corporation                                          Reporting Period: 03/01/2021 - 03/31/2021

                                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID

                                    Amount                             Check                   Amount Paid                Year-To-Date
     Payee       Period Covered    Approved          Payor         Number    Date           Fees      Expenses         Fees        Expenses
                               Case 21-10457-LSS        Doc 194   Filed 04/20/21    Page 5 of 9




In re MobiTV, Inc., et al.                                                                    Case No. 21-10457 and 21-10458
            Debtors MobiTV, Inc. and MobiTV Service Corporation                      Reporting Period: 03/01/2021 - 03/31/2021

                                             STATEMENT OF OPERATIONS
                                                  (Income Statement)

                                                   Month: March 2021                Month: March 2021    Cumulative
REVENUES                                           MobiTV Service Corporation       MobiTV, Inc.        Filing to Date
Gross Revenues                                     $                        -       $       1,273,956 $        1,273,956
Net Revenue                                        $                        -       $       1,273,956 $        1,273,956
COST OF GOODS SOLD
Add: Purchases                                      $                              - $          841,361 $            841,361
Add: Cost of Labor                                                                 -            443,662              443,662
Cost of Goods Sold                                                                 -          1,285,023            1,285,023
Gross Profit                                        $                              - $          (11,067) $           (11,067)
OPERATING EXPENSES
Advertising                                         $                          - $               12,305 $             12,305
Employee Benefits Programs                                                     -                181,156              181,156
Insider Compensation*                                                          -                 90,155               90,155
Insurance                                                                      -                 46,996               46,996
Management Fees/Bonuses                                                        -                585,181              585,181
Repairs and Maintenance                                                        -                 40,758               40,758
Rent and Lease Expense                                                         -                 80,167               80,167
Salaries/Commissions/Fees                                                    160              1,384,706            1,384,866
Taxes - Payroll                                                                -                122,063              122,063
Utilities                                                                      -                 19,018               19,018
Total Operating Expenses Before Depreciation                                 160              2,562,505            2,562,665
Depreciation/Depletion/Amortization                                            -                423,057              423,057
Net Profit (Loss) Before Other Income & Expenses    $                       (160) $          (2,996,629) $        (2,996,789)
OTHER INCOME AND EXPENSES
Interest Expense                                    $                          - $              426,050 $            426,050
Other Expense (attach schedule)                                                -                 10,645               10,645
Net Profit (Loss) Before Reorganization Items       $                       (160) $          (3,433,325) $        (3,433,485)
REORGANIZATION ITEMS
Professional Fees                                   $                          - $            2,421,000 $          2,421,000
Income Taxes                                                                   -                    (15)                 (15)
Net Profit (Loss)                                   $                       (160) $          (5,854,309) $        (5,854,469)
                                       Case 21-10457-LSS        Doc 194     Filed 04/20/21     Page 6 of 9




In re MobiTV, Inc., et al.                                                                    Case No. 21-10457 and 21-10458
            Debtors MobiTV, Inc. and MobiTV Service Corporation                      Reporting Period: 03/01/2021 - 03/31/2021

                                                      BALANCE SHEET

                                                                                            BOOK VALUE AT END OF
                                     ASSETS                                              CURRENT REPORTING MONTH
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                    $                                2,658,231
Restricted Cash and Cash Equivalents                                                                                    365,000
Accounts Receivable (Net)                                                                                             1,637,843
Prepaid Expenses                                                                                                      2,426,433
Professional Retainers                                                                                                   61,951
 TOTAL CURRENT ASSETS                                                                $                                7,149,459
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                       $                                        -
Machinery and Equipment                                                                                              24,491,059
Furniture, Fixtures and Office Equipment                                                                              1,038,778
Leasehold Improvements                                                                                                  612,939
Software                                                                                                             35,072,414
Less Accumulated Depreciation                                                                                       (54,376,718)
 TOTAL PROPERTY & EQUIPMENT                                                          $                                6,838,472
OTHER ASSETS
Other Current Asset - Right to Use Asset LT                                          $                                1,521,052
Other Current Asset - Invsetment in India                                                                                 1,870
 TOTAL OTHER ASSETS                                                                  $                                1,522,922

TOTAL ASSETS                                                                         $                              15,510,852

                                                                                     BOOK VALUE AT END OF
                    LIABILITIES AND OWNER EQUITY                                    CURRENT REPORTING MONTH
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                     $                                  251,577
Taxes Payable (1)                                                                                                         5,000
Notes Payable (DIP Loan)                                                                                              5,367,000
Professional Fees                                                                                                             0
Other Postpetition Liabilities (2)                                                                                    1,390,611
 TOTAL POSTPETITION LIABILITIES                                                      $                                7,014,188
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                         $                              27,285,001
Priority Debt                                                                                                          897,686
Unsecured Debt                                                                                                      27,549,463
 TOTAL PRE-PETITION LIABILITIES                                                      $                              55,732,151

 TOTAL LIABILITIES                                                                   $                              62,746,339
OWNER EQUITY
Capital Stock                                                                        $                                  52,993
Additional Paid-In Capital                                                                                         185,693,245
Preferred Stock                                                                                                    128,999,572
Retained Earnings - Pre-Petition                                                                                  (356,124,049)
Retained Earnings - Postpetition                                                                                    (5,857,247)
 NET OWNER EQUITY                                                                    $                             (47,235,487)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                 $                              15,510,852

*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnotes:
(1) Accrual of estimated business tax and franchise tax not yet invoiced
(2) Other Postpetition Liabilities includes the accrual of postpetition interest on prepetition loans and court-approved KERP amounts
                                Case 21-10457-LSS         Doc 194      Filed 04/20/21    Page 7 of 9




In re MobiTV, Inc., et al.                                                                       Case No. 21-10457 and 21-10458
            Debtors MobiTV, Inc. and MobiTV Service Corporation                         Reporting Period: 03/01/2021 - 03/31/2021

                                      SUMMARY OF UNPAID POSTPETITION DEBTS

                                                                             Number of Days Past Due
                                           Current      0-30                31-60       61-90        Over 90         Total
Accounts Payable                           $ 251,577 $                  -    $        - $          - $           -    $ 251,577
Wages Payable                                         -                 -             -            -             -              -
Taxes Payable(1)                                  5,000                 -             -            -             -          5,000
Rent/Leases-Building                                  -                 -             -            -             -              -
Rent/Leases-Equipment                                 -                 -             -            -             -              -
Notes Payable (DIP Loan)                     5,367,000                  -             -            -             -      5,367,000
Professional Fees                                     -                 -             -            -             -              -
Amounts Due to Insiders*                              -                 -             -            -             -              -
Other: Compensation payable (2)                582,937                  -             -            -             -        582,937
Other: 401K Payable                             54,385                  -             -            -             -         54,385
Other: Accruals                                142,745                  -             -            -             -        142,745
Other: Accruals - Tech Fee                     201,401                  -             -            -             -        201,401
Other: Accruals Interests (2)                  409,144                  -             -            -             -        409,144
Total Postpetition Debts                   $ 7,014,188 $                -    $        - $          - $           -    $ 7,014,188

Explain how and when the Debtor intends to pay any past-due postpetition debts.

Footnotes:
(1) Accrual of estimated business tax and franchise tax not yet invoiced
(2) Other Compensation includes the accrual of court-approved KERP amounts
(3) Interest Accrual includes postpetition accrual of interest on prepetition loans
                               Case 21-10457-LSS        Doc 194      Filed 04/20/21   Page 8 of 9




In re MobiTV, Inc., et al.                                                                      Case No. 21-10457 and 21-10458
            Debtors MobiTV, Inc. and MobiTV Service Corporation                        Reporting Period: 03/01/2021 - 03/31/2021


                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Accounts Receivable Reconciliation                                                         Amount
Total Accounts Receivable at the beginning of the reporting period                     $    1,422,057
+ Amounts billed during the period                                                          1,003,834
- Amounts collected during the period                                                       1,548,870
Total Accounts Receivable at the end of the reporting period                           $      877,020
Accounts Receivable Aging                                                                  Amount
0 - 30 days old                                                                        $      751,117
31 - 60 days old (1)                                                                         (122,862)
61 - 90 days old                                                                               25,331
91+ days old                                                                                  223,434
Total Accounts Receivable                                                                     877,020
Amount considered uncollectible (Bad Debt)                                                          -
Accounts Receivable (Net)                                                              $      877,020

                                    DEBTOR QUESTIONNAIRE

Must be completed each month                                                            Yes         No       Explanation
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                    x
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                    x
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                         x
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                         x
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
                                                                                                         DIP Funding Account
   documentation identifying the opened account(s). If an investment account has been opened
                                                                                         x
                                                                                                               Created
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Footnotes:
(1) Negative amount relates to a credit for customer overpayment
                        Case 21-10457-LSS           Doc 194       Filed 04/20/21      Page 9 of 9


In re: MobiTV, Inc. and MobiTV Service Corporation, et al.                                                  Form: MOR-1a
                                                                                                   Case Numbers: 21-10457
                                                                                                                   21-10458
                                                                                   Reporting Period: 3/1/2021 – 3/31/2021
                                                                                             Federal Tax IDs: XX-XXXXXXX
                                                                                                                 XX-XXXXXXX



                                                 Bank Reconciliation Attestation


The above-captioned debtors (the “Debtors”) hereby submit this attestation regarding bank account reconciliations in lieu of
providing copies of bank statements, journals, and account reconciliations.


I attest that each of the Debtor’s bank accounts is reconciled to bank statements. The Debtors’ standard practice is to ensure that
each bank account is reconciled to bank statements once per month within 31 days after the month end.




  /s/ Terri Stevens
________________________________                                   April 20, 2021
                                                                  ________________________________
Signature of Authorized Individual                                Date




  Terri Stevens
________________________________                                     Chief Financial Officer
                                                                  ________________________________
Printed Name of Authorized Individual                             Title of Authorized Individual
